        Case: 3:17-cv-00898-wmc Document #: 45 Filed: 03/05/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MARCUS O. SINGLETON,

        Petitioner,
                                                         Case No. 17-cv-898-wmc
   v.

DAVID J. MAHONEY,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying Marcus

Singleton’s petition for a writ of habeas corpus and dismissing this case.




        /s/                                                  3/5/2021
        Peter Oppeneer, Clerk of Court                             Date
